Appeal from a judgment (denominated order) of the Supreme Court, Erie County (Patrick H. NeMoyer, J.), entered August 26, 2009. The judgment declared defendant St. Paul Fire and Marine Insurance Company is obligated to indemnify defendant David E. Fretz, Esq. on a judgment obtained by plaintiffs.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Same memorandum as in McCabe v St. Paul Fire & Mar. Ins. Co. (79 AD3d 1612 [2010]). Present — Smith, J.P., Bindley, Sconiers, Pine and Gorski, JJ. [Prior Case History: 25 Misc 3d 726.]